
	

113 HR 5537 IH: To require the Comptroller General to conduct a study of the interoperability of computer systems used by hospitals to store and access electronic health records, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5537
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. McKinley introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Comptroller General to conduct a study of the interoperability of computer systems
			 used by hospitals to store and access electronic health records, and for
			 other purposes.
	
	
		1.Study on interoperability of computer systems used by hospitals to store and access electronic
			 health records
			(a)StudyThe Comptroller General shall conduct a study of the interoperability of computer systems used by
			 hospitals to store and access electronic health records, which shall
			 explore—
				(1)the extent to which it is possible for such computer systems to be interoperable to enable
			 authorized personnel of more than one hospital to access and update the
			 electronic health records of the same patient;
				(2)the identity of hospitals in the United States that use, at the time the study is conducted,
			 computer systems with the ability to allow authorized personnel of more
			 than one hospital to access and update the electronic health records of
			 the same patient;
				(3)the reasons why hospitals in the United States do not have computer systems with such ability at
			 the time the study is conducted; and
				(4)the extent to which increased interoperability of such computer systems allows hospitals to more
			 effectively coordinate the care of patients.
				(b)ReportNot later than 6 months after date of the enactment of this Act, the Comptroller General shall
			 submit to the Committee on Ways and Means of the House of Representatives
			 and the Committee on Energy and Commerce of the House of Representatives a
			 report on the study conducted under subsection (a), including such
			 recommendations as the Comptroller General considers appropriate regarding
			 the use of interoperable computer systems by hospitals to store and access
			 electronic health records as a method of improving the coordination of
			 care of patients.
			
